DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 07/14/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “select an operator to perform remote operation of the vehicle” in line 14 is indefinite. It is unclear to the examiner if this is referring to the remote operation recited previously in line 6 or different remote operation. 
In claim 2, the recited limitation “select an operator to perform remote operation of the vehicle” in line 9 is indefinite. It is unclear to the examiner if this is referring to the remote operation recited previously or different remote operation. 
In claim 3, the recited limitation “select an operator to perform remote operation of the vehicle” in lines 6-7 is indefinite. It is unclear to the examiner if this is referring to the remote operation recited previously or different remote operation. 
Claims 4-6 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-6 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 6 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claim 1 recite identify a current location of a vehicle; identify a vehicle model of the vehicle; determine a travel experience level indicating a degree of travel experience of each of the plurality of operators with respect to the current location of the vehicle, and determine an operation experience level indicating a degree of operation experience of each of the plurality of operators with respect to the vehicle model of the vehicle; perform matching between a destination of the vehicle and travel experience levels and operation experience levels of the plurality of operators, so as to select an operator to perform remote operation of the vehicle. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor coupled to a memory” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “processor coupled to the memory”, the claim(s) limitations encompass a person looking at data comprising a vehicle locations, models, destination, and travel and operation experience of operators could identify the current location of the vehicle, identify a model of the vehicle, determine a travel experience level and operation experience level which indicates a degree of travel experience and a degree of operation experience, and lastly perform matching between destination, travel and operation experience of plurality of operators to select an operator. The mere nominal recitation of “a processor coupled to the memory” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of receiving remote operation request information from the vehicle; cause the vehicle to travel by remote operation, by at least one of a plurality of operators; a vehicle operation system, and a processor coupled to a memory. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data information about the request), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The causing step is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a vehicle operation system and a processor coupled to a memory are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and causing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-6 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-6 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20200272949 A1). 
With respect to claim 1, Chen discloses a vehicle operation system, comprising a memory and a processor coupled to the memory (see at least [abstract] and [0054]), the processor being configured to: identify a current location of a vehicle (see at least [0024]); identify a vehicle model of the vehicle (see at least [0024], [0030], and [0095]); cause the vehicle to travel by remote operation, by at least one of a plurality of operators (see at least [0022]); determine a travel experience level indicating a degree of travel experience of each of the plurality of operators with respect to the current location of the vehicle (see at least [0022], [0025], [0035], [0039], and [0044]), and determine an operation experience level indicating a degree of operation experience of each of the plurality of operators with respect to the vehicle model of the vehicle (see at least [0022], [0025], [0035-0036], [0039], [0044], and [0095]); and after receiving remote operation request information from the vehicle, perform matching between a destination of the vehicle and travel experience levels and operation experience levels of the plurality of operators, so as to select an operator to perform remote operation of the vehicle (see at least [0022-0025], [0035], [0039], and [0044], Chen teaches receiving operation request information from the vehicle and perform selection (selecting) operator(s) by scoring different attributes of the operators in which the attributes include matching geographical area (destination) of the vehicle, operators experience (familiarity) levels and operation experience levels (e.g. selecting operator that recently assisted with a similar request for remote operator assistance.).
With respect to claim 3, Chen discloses wherein the processor comprises: a first processor that causes the vehicle to travel by remote operation (see at least [0025], [0044], and [0046]); and a second processor installed at the vehicle, wherein the first processor is configured to present remote operation guidance to the operator when an occupant of the vehicle has requested remote operation (see at least [0024-0025] and [0028]), the remote operation guidance reflecting a preference condition of the occupant with respect to remote operation (see at least [0024] and [0028]), and the preference condition being acquired from the second processor, which is configured to acquire the preference condition (see at least [0024] and [0028], Chen teaches a user transmitting request parameters (conditions) for remote assistance.).
With respect to claim 4, Chen discloses wherein the processor is configured to rank the plurality of operators in sequence from most to least travel experience for the current location of the vehicle, based on at least one type of information among information relating to past remote operation history and a day-to-day travel range for the plurality of operators, or pre-registered information relating to roads and locations of actual vehicle driving experience for the plurality of operators (see at least [0035], [0039], and [0050]).
With respect to claim 5, Chen discloses wherein the processor is configured to rank the plurality of operators in sequence from most to least experience of operating the vehicle model of the vehicle based on time spent traveling for respective vehicle models as computed using past remote operation history for the plurality of operators (see at least [0025], [0035], [0039], [0044], and [0050]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20200272949 A1) in view of Kinoshita (US 20200282980 A1).
With respect to claim 2, Chen teaches wherein: the processor is configured to acquire a current location of the vehicle after the processor has selected the operator (see at least [0022-0025], [0035], [0039], [0044], and [0048]), and the processor is configured to, after receiving the remote operation request information from the vehicle, repeatedly perform the matching between the destination of the vehicle and the travel experience levels and the operation experience levels of the plurality of operators as determined (see at least [0022-0025], [0035], [0039], and [0044]), and to replace the operator to perform remote operation of the vehicle as required.
However, Chen do not specifically teach repeating determination of the travel experience level of each of the plurality of operators with respect to the current location of the vehicle as the current location of the vehicle changes; and to replace the operator to perform remote operation of the vehicle as required. 
Kinoshita teaches repeating determination of the travel experience level of each of the plurality of operators with respect to the current location of the vehicle as the current location of the vehicle changes (see at least [0021], [0030], [0039], [0071], and [0077]); and to replace the operator to perform remote operation of the vehicle as required (see at least [0021], [0030], [0039], [0071], and [0077], Kinoshita teaches assigning teleporter server in different geo-location and assigning teleoperator based on geo-location and experience, thus implying replacing a teleoperator for different geo-locations.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Kinoshita of repeating determination of the travel experience level of each of the plurality of operators with respect to the current location of the vehicle as the current location of the vehicle changes; and to replace the operator to perform remote operation of the vehicle as required. As both inventions improve teleoperation services of vehicles. This would be done to increase efficiency of autonomous vehicle driving in real time situations that need remote assistance and thus increase a user (vehicle’s occupant) convenience) (see Kinoshita para 0001-0002). 
With respect to claim 6, Chen do not specifically teach wherein the second processor is configured to acquire a preferred travel route, a desired waypoint, and a movement speed for remote operation. Kinoshita teaches wherein the second processor is configured to acquire a preferred travel route (see at least [0049] and [0102]), a desired waypoint (see at least [0101-0102]), and a movement speed for remote operation (see at least [0090-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen to incorporate the teachings of Kinoshita wherein the second processor is configured to acquire a preferred travel route, a desired waypoint, and a movement speed for remote operation. As both inventions improve teleoperation services of vehicles. This would be done to increase efficiency of autonomous vehicle driving in real time situations that need remote assistance and thus increase a user (vehicle’s occupant) convenience) (see Kinoshita para 0001-0002). 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667